21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Wallace S. DAVIS, Petitioner Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS, Respondent Appellee.
Nos. 94-6005, 94-6069.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 4, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.
Wallace S. Davis, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, VA, for appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition, and subsequent orders denying his motion for extension of time, "Motion to Reopen Case and To Reopen Judgment," and "Motion for Review or in the Alternative 'Second' Motion to Reopen Case and Judgment."   Our review of the record and the district court's opinions discloses no abuse of discretion and that these appeals are without merit.  Hence, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Davis v. Virginia Dep't of Corrections, No. CA-93-1148 (E.D. Va.  Dec. 1, 1994;  Dec. 7, 1994;  Dec. 10, 1994;  Dec. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED